Citation Nr: 1039410	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-05 687	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disability, 
including as secondary to a psychiatric disability. 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from April 1943 to November 1945. 

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.    

The Veteran and his friend testified in support of these claims 
during a hearing held at the RO before the undersigned in May 
2009.

In August 2009, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  In its 
REMAND, the Board noted that the Veteran had raised a claim of 
entitlement to service connection for a psychiatric disability 
and referred that matter to the agency of original jurisdiction 
(AOJ) for appropriate action.  The AMC referred the issue to the 
RO finding that the issue was inextricably intertwined with the 
claim for service connection for a sleep disorder.  The RO did 
not adjudicate the issue, but the AMC nonetheless returned the 
claim to the Board.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant files a claim to receive benefits, 
the claim is for the affliction his mental condition causes, 
regardless of how diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Following the Board's remand, the Veteran's sleep 
disturbance was attributed to psychiatric disabilities.  Under 
Clemons the claim for service connection for sleep disturbance 
encompasses its underlying cause, in this case, psychiatric 
disability.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A sleep disability is related to the Veteran's active 
service.

2.  Headaches are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A sleep disability was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Headaches were incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the Board favorable decisions in this appeal, no 
further assistance or notice is required to substantiate the 
Veteran's claims.  



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran contends that he began having headaches and sleeping 
difficulties, including nightmares, during active service in 
World War II.  According to written statements submitted in 
support of this claim and hearing testimony, presented in May 
2009, in April 1943, he was assigned to the SS Marcy near Russia 
and sailed to Antarctica, where, while on guard duty, he was 
exposed to severe cold wind and ocean spray that struck him in 
the face.  He believes this exposure caused him to have 
headaches, which continued to manifest almost daily on ship.  The 
Veteran asserts that, in 1944 and 1945, while serving on the SS 
Rhode Island Tanker and the SS John B. Ashe, and after discharge 
from service, he continued to have headaches on a continuous 
basis.     

He contends that his sleeping difficulties are part of a 
psychiatric disability, which developed secondary to certain in-
service stressors.  These stressors allegedly include: (1) being 
exposed to severe elements, as described above, which made him 
feel anxious and confused; (2) while on a ship in the Arctic 
Ocean, dropping dead charges in the water, which sank one German 
submarine; (3) upon returning, in Russia in 1943, being on the 
ship as it began to fall apart and collapse and needed to be held 
together with cables (later repaired in Belfast, Ireland), during 
which the Veteran feared he was going to die; and (4) on December 
28th or 29th, in Murmansk, Russia, while still on the SS Marcy, 
obtaining food and milk for a 70 year old Russian woman who, 
immediately thereafter, was arrested by the KGB and taken away 
with her grandchildren (he underwent questioning in the presence 
of lieutenants and a report was prepared); (5) while serving on 
the SS Rhode Island Tanker, transporting a fleet of machine 
gunners, including one from New Jersey, and PT boats to Algiers, 
which, one month later, got wiped out; and (6) as a gunner using 
a 20 millimeter, firing twice on the enemy.   

According to the Veteran's service treatment records, during 
service, the Veteran did not report or seek treatment for 
sleeping complaints or headaches.  He is, however, competent to 
report having experienced sleeping difficulties and headaches 
during that time frame.  He is also competent to report that, 
after initially experiencing them, he continued to do so 
following discharge.

According to his service personnel file, the Veteran trained in 
the use of 20 millimeter guns, served on the three ships 
mentioned above during World War II, including outside of the 
continental United States and Alaska (specific locations unknown) 
and as an armed guard on board, was authorized to wear the 
European-African Theatre of War Campaign Ribbon and World War II 
Victory Ribbon, and was eligible to receive the World War II 
Victory Medal.  

The personnel file provides no information regarding the location 
of the SS Marcy in 1943 such that the Board cannot confirm that 
the Veteran served in Antarctica and/or near Russia, where he was 
likely exposed to extreme cold, or that his ship collapsed.  The 
claims file as a whole also contains no information to confirm 
any of the events the Veteran has described, including the 
collapse of the ship or the incident involving the Russian woman.  
However, the Veteran is competent to state that he was exposed to 
extreme cold during service and that, at that time, he began to 
experience headaches and sleeping difficulties.  

According to the Veteran, he first received treatment for his 
psychiatric disability and associated sleeping difficulties in 
1946.  He allegedly continued to seek treatment for these 
conditions for eight years, but then no longer had money to do 
so; he resumed doing so recently, within the last five years.  

Post-service medical documents, including private outpatient 
treatment records dated since 2003, a May 2008 letter from David 
Mayer, M.D., VA outpatient treatment records dated since 2008, a 
May 2009 letter from Murtuza Vali, M.D., and reports of VA 
examinations conducted in December 2009, confirm that the Veteran 
currently has a sleeping disorder and chronic headaches.  The 
question is thus whether these condition are related to the 
Veteran's active service, as alleged.

Two medical professionals have addressed the etiology of these 
conditions.  In December 2009, during a VA respiratory 
diseases/miscellaneous examination, an examiner concluded that 
the Veteran's "chronic headaches is [sic] not related to his 
chronic headache disorder or condition, is not related to any 
sleep disturbance began [sic] in service or related to a disease 
or injury in service."  The examiner provided no rationale for 
this opinion and did not report any specific diagnoses.  

The same month, during a VA neurological disorders/miscellaneous 
examination, an examiner related the Veteran's headaches and 
associated sleeping difficulties to emotional trauma experienced 
secondary to previously noted stressors (1), (3) and (4) (extreme 
weather, collapse of ship and episode with Russian woman).  The 
diagnoses included bifrontal headaches and PTSD and depression.

The Board must assess the credibility and weight to be attached 
to medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).; Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In this case, the Board assigns the latter opinion greater 
evidentiary weight as it is based on the Veteran's reported 
medical history and review of the claims file and supported by 
rationale.  The first opinion, in addition to lacking a 
rationale, was somewhat incoherent.  

In addition, the Veteran is competent to report a continuity of 
pertinent symptomatology since service.  His testimony and that 
of his friend is deemed credible.  Based on the latter medical 
opinion and the Veteran's credible and competent statements, the 
Board finds that a sleeping disorder and chronic headaches are 
related to the Veteran's active service.  The evidence supports 
the Veteran's claims, and they are granted.  

The second opinion, in part, attributes the sleep disturbance to 
service related PTSD.  Service connection for PTSD would Service 
connection for posttraumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with § 4.125(a) 
(DSM IV) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39,852, (Jul. 13, 2010); 75 Fed. Reg. 41092 (Jul. 15, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

The VA examiner diagnosed PTSD, in part, on the basis of the 
Veteran's fear while being on watch protecting the ship while 
sailing in the Arctic Ocean during World War II.  The diagnosis, 
in other words, was based in part on the Veteran's fear of 
hostile military activity.  The VA physician found this stressor 
to be sufficient to serve as the basis for the diagnosis.  The 
stressor is consistent with the circumstances of the Veteran's 
service and involved the threat of death or harm from a potential 
explosive device.  There is no evidence to rebut the Veteran's 
report.  Accordingly, the occurrence of the stressor is accepted 
without the need for credible supporting evidence.

The evidence supports the grant of service connection for a sleep 
disability (attributed to PTSD and depression) and headaches.  
The appeal is granted.


ORDER

Service connection for a sleep disability is granted.

Service connection for headaches is granted.


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


